Mr. Justice Gordon
delivered the opinion of the court, November 22d 1880.
The claim attached in this case, though in form a due bill, is really an agreement by Peebles & Cahoon to furnish boarding to George K. Gamble, or to such persons as he may direct, to the amount of $2000.
Whether or not a claim such as this is attachable is the question for our solution. We think it is not. It is not a debt due at the present or which will become due in the future, so that no judgment can be had against the garnishees in this form ; neither is it of such a character that it can be taken in execution. It is but an agreement by the defendants to do something when called upon, that is, furnish boarding to a certain amount. Were there a breach of this contract the case would be different, for in that case judgment could be had for an amount which could be readily liquidated : Insurance Co. v. Field et al., 9 Wright 129. But as the matter now stands that is not possible. It is a fact that the attachment acts do not cover all cases where there is no other legal remedy, as the learned counsel for the plaintiff below thinks they ought to do. Unliquidated damages, whether arising from a tort or from a breach of contract, are not embraced by them: Insurance Co. v. Field, supra. Nor an unsettled partnership account: Knerr v. Hoffman, 15 P. F. Smith 126. By the thirty-eighth section of the Act of June 16th 1836, if the property attached be *155a deposit of money or a -debt due, execution shall be had in the manner allowed in case of effects in the hands of a garnishee in foreign attachment. On turning to the forty-ninth and fiftieth sections of the Foreign Attachment Act, we find two methods prescribed by which judgment against the garnishee may be enforced (1) by execution against the goods and effects found to be in his hands; (2) by like process against the garnishee, as in case of a judgment for his own proper debt, should he refuse to deliver the goods and effects of the defendant or refuse to pay the debt attached. But it is clear that the defendants come within neither of these cases; they do not now, and, if they perform their contract, never will owe the defendant a debt upon which judgment can be recovered against them, nor have they any property of any kind in their bands belonging to him which they can turn over to the sheriff, or upon which that officer can- levy. What then remains ? This claim is not stock, a deposit of money, a municipal bond, chose in action, or even liquidated damages. It is, therefore, clearly not within the reach of an attachment.
The judgment is reversed.